Citation Nr: 1016231	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than April 11, 2002, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel





INTRODUCTION

The Veteran served on active duty from July 1989 to July 
1992.  This service included combat service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that implemented a 
March 2007 Board decision that granted service connection for 
PTSD.  The RO assigned an effective date of April 11, 2002, 
for the grant of service connection.  The Veteran challenges 
the effective date of service connection for PTSD.  


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in July 1992.

2.  The Veteran's initial inferred claim for service 
connection for PTSD was filed at the RO on February 21, 1997.  

3.  Service connection for PTSD was denied in an October 1997 
rating decision.  The Veteran was notified of that decision 
but did not perfect an appeal.

4.  The Veteran filed another claim of entitlement to service 
connection for PTSD on April 11, 2002.  

5.  In support of the April 11, 2002, claim for service 
connection, the Veteran submitted a September 2006 document 
demonstrating his award of the Army Commendation Medal, 
verifying his participation in combat.

6.  Service connection for PTSD was granted by the Board in a 
March 2007 decision.  

7.  In an April 2007 rating decision implementing the March 
2007 Board decision, the RO assigned an effective date of 
service connection of April 11, 2002.

8.  At the time the October 1997 rating decision became 
final, the Veteran's award of the Army Commendation Medal was 
not of record.


CONCLUSION OF LAW

The criteria for an earlier effective date of February 21, 
1997, for the grant of service connection for PTSD, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156(c), 3.160(c), 19.113, 19.114, 19.118 
(1998), 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date 

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his PTSD because he has this disability due to 
service.  

In this case, the basic facts are not in dispute.  In October 
1997, the RO denied service connection for PTSD and the 
Veteran filed an application to reopen on April 11, 2002.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on April 11, 2002.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's PTSD was related to his combat service, 
service connection was established.  It does not follow, 
however, that because service connection is warranted that 
the effective date of service connection be the day following 
service or the date he filed his original claim because doing 
so would render meaningless many of the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 
and 5110, and thus the earliest possible effective date of 
service connection for a reopened claim was the date the 
reopened claim was received.  Id. at 1332.  

However, in this case, the Veteran, in support of his 
application to reopen the claim, submitted a September 2006 
document demonstrating his award of the Army Commendation 
Medal, verifying his participation in combat.  At the time 
the October 1997 rating decision became final, the Veteran's 
award of the Army Commendation Medal was not of record, and 
the Board's March 2007 decision granting service connection 
was based, in part, on this newly discovered service 
department record.

Because the newly received service record was relevant to the 
previously denied claim in that it demonstrated proof of 
combat, an element of significance in determining entitlement 
to service connection for PTSD, and because the award was not 
of record at the of the last final denial of the claim, he 
was entitled to consideration of his claim on the merits, as 
opposed to on a new and material evidence basis.  38 C.F.R. § 
3.156(c) (2009).  As such, in the March 2007 decision, the 
Board considered the Veteran's claim on the merits without 
regard to the finality of the October 1997 rating decision.

In light of the foregoing, the Veteran's claim may be viewed 
as stemming from the date of his original claim of service 
connection for PTSD, which was filed with VA on February 21, 
1997.  The effective date for the grant of service connection 
based upon an original claim, as has been determined to be 
the case here, is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise it will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2009).

Because the Veteran's claim was received more than one year 
after his separation from service, the appropriate effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.

When the Veteran filed his initial claim for PTSD on February 
21, 1997, the evidence showed that he had PTSD that first 
manifested during or as a result of his service.  
Additionally, although the award of the Army Commendation 
Medal was not of record at the time of the October 1997 
decision, as a service record, it was constructively of 
record.  See Vigil v. Peake, 22 Vet. App. 63 (2008); see also 
38 C.F.R. § 3.156(c) (2009).  Thus, because he was entitled 
to service connection as of the date of the February 21, 
1997, claim, an effective date of February 21, 1997, for the 
grant of service connection for PTSD, is warranted.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an earlier effective date of February 21, 
1997, for service connection for PTSD, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


